16

Li

12

13

14

15

16

17

18

19

20

21

a2

23

24

25

26

27

28

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page1of15

Thomas D. Haklar, SBN 169039

Peggy J. Reali, SBN 153102

LAW OFFICE OF THOMAS D, HAKLAR
320 Encinitas Blvd., Suite A

Encinitas, CA 92024

Tel: 858 481-5454

Fax: 858 720-9797

thaklar@haklarlaw.com

Scott D. Hirsh (Pro Hac)

SCOTT HIRSCH LAW GROUP, PLLC
7301 W. Palmetto Park Road, #207A
Boca Raton, FL 33433

Tel: 561 569-7062
scott@scotthorschlawgroup.com

Attorneys for Plaintiff and Others Similarly Situated

(Additional Attorneys on Signature page)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SUSAN SMITH, individually and on behalf of
all others similarly situated,

Plaintiff,
VS.
WALGREENS BOOTS ALLIANCE, INC,,

WAGDCO, LLC, WALGREENS CO, COSTCO
WHOLESALE CORPORATION, and DOES 1-10,

Defendants.

Case No.: 3:20-cv-05451-CRB

PLAINTIFES MEMORANDUM OF POINTS
AND AUTHORITIES IN OPPOSITION TO
12(B)(2) MOTION TO DISMISS SECOND
AMENDED COMPLAINT AND
MEMORANDUM OF POINTS AND
AUTHORITIES FILED BY WALGREENS
BOOTS ALLIANCE, INC. FOR LACK OF
ERSONAL JURISDICTION

Eonorable Charles R. Breyer
Hearing Date: June 18, 2021

Hearing Time: 10:00 a.m.
Courtroom: 06, 17" Floor

 

 

 

 

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for

Lack of Personal Jurisdiction

 
10

11

12

13

14

15

16

14

18

19

29

21

22

23

24

25

26

27

28

 

 

II.

TI.
IV.

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 2 of15

 

TABLE OF CONTENTS
PLAINTIFFS STATEMENT OF ISSUES AND SUMMARY ARGUMENT). uicseenseeseetseess 1
STANDARD OF REVIEW. .ccccesccesecescereeeneees ren eneeeneesrereensesneneneeenentneeennrnesiaseesseecneasarepnegitenas 2
THE COURT HAS PERSONAL JURISDICTION OVER WBA... cece treennstenerreneeetaseersenes 2
IN THE ALTERNATIVE, PLAINTIFF REQUESTS LEAVE TO
CONDUCT JURISDICTIONAL DISCOVERY. ccccccncectecenertersretneenrserserieeristearsenniieeenineries 10
CONCLUSION. es cccscsccccssseeecsseneneresteeeanseeeeecnnecineneeseeeg ne eee de eng eS Regt eR CEE ELIE EOR EEL ELAS TRUER ACRE AEE EE EEE E NESS lf
i

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion to Dismiss Plaintiffs Second Amended Complaint for

Lack of Personal Jurisdictio

 
10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

29

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 3of15

TABLE OF AUTHORITIES

Cases
Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir, 2008) occ ccseceesteestesteteenenseneteneieasatneersrnereene 10
Chan vy. Society Expeditions, 39 F, 3d 1398, 1404-05 (9th Cit, 1994). cccceeceseenteeererennesesenseestyes 2
College Source, Inc. v. Academy One, Inc., 653 F.3d 1066, 1076 (Oth Cit. 2011). cscs 3
Commonwealth of Kentucky v. Walgreens Boots Alliance, LAC. cacccccseeseceseetnete ete eaene nena ener n shes 9
Doe vy, Unocal Corp., 248 F. 3d 915, 922 (9th Cir, 2001) os ccsssreeeeeeteeesaeerecenscnesersreeseneeesianacnes 2
Dow Chemical Co. v. Calderon, 422 F.3d 827, 830 (9th Cir, 2005) cccsssssecseeeseessstenssrseneeeeenereenees 2
EcoDisc Tech. AG v. DVD Format/Logo Licensing Corp., 711 F. Supp. 2d 1074, 1093 (C.D. Cal. 2010)
seessosssepuneuguaveussseausususceeussenuasvaenssanaueaeseeesnepneanseapecsdeaesseaneeseaseseusesasdLlseestsOeHUAUSHSRGSE EEN ERHEESHEEESESHASOSOSLODOCES DOES 10
Harris Rutsky & Co. Ins. Servs. V. Bell & Clements Ltd., 328 F, 3d 1122, 1129 (9 Cir, 2003)... 2, 10
In re Boon Glob. Lid,, 923 F. 3d 643, 650 (9th Cir, 2019). ccceccsrsceesesessneensieesreneecrreneeaesenernetes 3
Kellman v. Whole Foods Mkt., Inc., 313 F. Supp. 3d 1031, 1042 CN.D. Cal. 2018) cccccsceeseeeneteerssees 2
Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F. 3d 1218, 1223 (9"" Cir, 2011) ccccesssessssceenseeneeserens 3
Pebble Beach Co. v. Caddy, 453 F. 3d 1151, 1154 (Qth Cir, 2006) ...cccccseseseterenteteneereeeeeercennereeaey 2
Picot v. Weston, 780 F. 3d 1206, 1211 (9th Cir, 2015) oc cececeenrnerserererssesssnerresssresnseseeresseriensereenes 3
Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 0.24 (9th Cir, 1977)...ccsceeesen 10
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (th Cir. 2004)... cscs 2
Statutes
Cal. Civ. Proc. Code §410.10 .occccccccceccrsneeneteretcensseeseccrssectseeesssenstesnnesseesnensseeseensesesnssessenseneeesssseeerenen 2

ai
Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion to Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdictio

 
16

il

12

13

14

15

46

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 4of15

I

PLAINTIFFE’S MEMORANDUM OF POINTS AND AUTHORITIES
STATEMENT OF THE ISSUES AND

SUMMARY OF ARGUMENT

Walgreens Boots Alliance, Inc. (“WBA”) seeks dismissal of Plaintiff's Second Amended
Complaint (“SAC”) against it on the same grounds that it raised in response to the First Amended
Complaint (“FAC”), i.c., that this Court has no personal jurisdiction over it because it is nothing more
than a holding company with no business or employees in California. WBA asserts that its subsidiary,
Walgreens Co., operates retai! pharmacies in California and other states and is therefore the proper
defendant to Plaintiff's claims. WBA adopts the argument and evidence in support of its prior motion to
dismiss (Doc. 56) in support of this motion.

Plaintiff's discrimination claims in the SAC are based on the Policy being applied in Walgreens
pharmacies across the nation for the dispensing of prescription opioid medication. WBA is the parent
company of Walgreens Co., which operates those pharmacies. As demonstrated by WBA’s own words,
WBA is responsible for overseeing, setting and implementing that Policy. WBA’s motion to dismiss is
based on the proposition that it is a separate legal entity from Walgreens Co. However, Plaintiff asserts
personal jurisdiction over WBA for its own actions and responsibility in setting, implementing and
overseeing the Opioid Dispensing Policy - the very Policy at issue in Plaintiff's SAC ~ at Walgreens’
pharmacies, including the 586 pharmacies located throughout California.'

For this reason, the Court has personal jurisdiction over Walgreens, In the alternative, Plaintiff

requests leave to conduct jurisdictional discovery,

 

i See https://news. walereens.com/fact-sheets/store-count-by-state, htm.

i

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 
10

11

12

13

14

i5

16

i?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page5of15

il.

STANDARD OF REVIEW

Under Rule 12(b)(2), Plaintiff is required to “make only a prima facie showing of jurisdictional
facts to withstand the motion to dismiss,” Pebble Beach Co. v. Caddy, 453 F. 3d 1151, 1154 (9th Cir.
2006). See also Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir, 2004). “The
parties may submit, and the court may consider, declarations and other evidence outside the pleadings
in determining whether it has personal jurisdiction.” Kellman v. Whole Foods Mkt, Inc., 313 F, Supp.
3d 1031, 1042 (N.D. Cal. 2018). “Where not directly controverted, plaintiff's version of the facts is
taken as true for the purposes of a 12(b)(2) motion,” Doe v. Unocal Corp., 248 F. 3d 915, 922 (9th
Cir, 2001). “Conflicts between [the] parties over statements contained in the affidavits must be
resolved in the plaintiffs favor.” “Schwarzenegger, 374 F.3d at 800. See also Harris Rutsky & Co. Ins.
Servs. V. Bell & Clements Ltd., 328 F. 3d 1122, 1129 (9™ Cir, 2003) (“[C]onflicts between the facts
contained in the parties’ affidavits must be resolved in [plaintiff's] favor for purposes of deciding
whether a prima facie case for personal jurisdiction exists.”).

Til.

THE COURT HAS PERSONAL JURISDICTION OVER WBA

L. Standard for Exercise of Personal Jurisdiction

Personal jurisdiction over a nonresident defendant exists as long as the requirements of the
applicable state long-arm statute and federal due process are met. Dow Chemical Co. v. Calderon, 422
F.3d 827, 830 (9th Cir. 2005) (quoting Chan v. Society Expeditions, 39 F. 3d 1398, 1404-05 (Oth Cir.
1994), cert. denied, 514 U.S. 1004 (1995)). “California's long-arm statute, Cal. Civ. Proc. Code

§410.10, is coextensive with federal due process requirements, so the jurisdictional analyses under

2

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 
16

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 6 of15

state law and federal due process are the same.” Mavrix Photo, Inc. y. Brand Techs., Inc., 647 F, 3d
1218, 1223 (9 Cir. 2011), cert. denied, 565 U.S. 1157 (2012) (quoting Schwarzenegger, 374 F.3d at
800-01). “Due process, in turn, requires that each party ‘have certain minimum contacts’ with the
forum state ‘such that the maintenance of the suit does not offend traditional notions of fair play and
substantial justice.” Jn re Boon Glob. Lid, 923 F. 3d 643, 650 (9th Cir, 2019)

Personal jurisdiction over a nonresident defendant can be cither general or specific.? Specific
jurisdiction exists when (1) the nonresident defendant purposefully directs its activities or
consummates some transaction with the forum or residents thereof; or performs some act by which it
avails itself of the privilege of conducting activities in the forum, thereby invoking the benefits and
protections of its laws; (2) the claim arises out of or relates to the defendant's forum-related activities;
and (3) the exercise of jurisdiction comports with fair play and substantial justice, i.e. it is reasonable.
Picot v. Weston, 780 F. 3d 1206, 1211 (9th Cir. 2015) (citations omitted), The plaintiff bears the
burden of satisfying the first two prongs; the burden then shifts to the defendant to demonstrate that the
third prong is not satisfied. College Source, Inc. y. Academy One, Inc., 653 F.3d 1066, 1076 (9th Cir.
2011).

2, The Court has Specific Jurisdiction over WBA

Plaintiff's claims against WBA concerns the Policy and related activities regarding the filling of

prescriptions for opioid medication at Walgreen pharmacies. On its website, WBA states:
The Heart of Our Business

Walgreens Boots Alliance touches millions of tives around the world every day, through the

medicines we dispense and distribute, our convenient retail stores, and our health and beauty

 

2 Plaintiff lacks sufficient information at present to determine whether the Court may exercise
general jurisdiction over WBA and because specific jurisdiction exists, there is no need for a detailed
discussion of general jurisdiction,

3

Plaintiff’s Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 

 

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

29

26

27

28

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 7 of 15

products. We deliver healthcare and support communities through both our day-to-day
operations and our business values. These essential roles continue to shape our approach to
corporate responsibility and sustainability, which is central to fulfilling our purpose of helping

people lead healthier and happier lives.
See https://www.walereensbootsalliance.com/corporate-responsibility,

The WBA website also contains a Position Statement on Opioids, which provides:

 

How We're Battling the Opioid Epidemic in the United States

Opioid abuse is devastating families and entire communities, and the numbers
continue to rise. This problem is especially prevalent in the United States, where
WBA operates Walgreens and Duane Reade pharmacies.

It goes on to state: “WBA and its Board of Directors care deeply about the devastating impact of the
opioid epidemic on our communities. We encourage you to read our Board’s report on its oversight of
WBA’s management of risks related to the dispensing of prescription opioid medication in the United
States.”

In its Corporate Social Responsibility Report 2019, WBA states: “We have worked with
hundreds of government representatives at local, state and federal levels and interacted with numerous
government agencies, research organizations and other groups - including industry stakeholders such
as the National Association of Chain Drug Stores (NACDS) - to drive and influence legislation related

to prescription opioids,’ This statement demonstrates that WBA is an active participant and not a

 

3 https://www.waloreensbootsalliance.com/news-media/position-statements/opioid-crisis.

4 hitps://www,walgreensbootsalliance.com/sites/www/files/asset/Walgreens-Boots-Alliance-2019-
Corporate-Social-Responsibility-Report_2.pdf, p. 30.

4

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 

 
16

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 8 of 15

passive bystander in connection with opioid prescriptions, which would include setting the Policy at
issue in the SAC.

In June 2019, WBA issued a Board Report on Oversight of Risks Related to Opioids. The
Report is attached as Exhibit A to the Declaration of Robert Redfearn, Jr. originally filed with Plaintiff's
Opposition to WBA’s Motion to Dismiss the FAC for lack of personal jurisdiction (Doc. 55). A copy is
attached hereto for the Court’s benefit. The Report can also be found online.

The opening paragraph of the Report states:

Walgreens Boots Alliance, Inc. (the "company," "we" or "our") was formed in 2014 as a
result of the strategic combination of Walgreens and Alliance Boots and is the first global
pharmacy-led health and well-being enterprise, with a heritage of trusted health care
services through community pharmacy care and pharmaceutical wholesaling dating back
more than 100 years. Our purpose is to help people across the world lead healthier and
happier lives. The Company is proud to be a force for good, leveraging many decades of
experience and its international scale to care for people and the planet through numerous
social responsibility and sustainability initiatives that have an impact on the health and
well-being of millions of people. As of August 31, 2018, the Company had more than
85,000 healthcare service providers, including pharmacists, pharmacy technicians, nurse
practitioners and other health-related professionals, who live and work in the

communities we serve.

(Report, p. 1)
The Report continues, stating that: "The Company's Board of Directors (the "Board") cares

deeply about the devastating impact of the opioid epidemic on our communities." (Report, p. 1)

 

5 https://s1.q4cdn.com/343380161/files/doc_downloads/governance_guidelines/Board-Report-on-
Oversight-of-Risk-Related-to-Opioids-June-2019-rev.-August-2019. pdf

5

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 

 

 
10

11

12

13

14

15

16

ii

18

19

20

21

22

23

24

25

26

2?

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 9of15

It states the purpose of the Report is to "discuss the Board's oversight of the Company's management of
risks related to the dispensing of prescription opioid medication ("prescription opioids") in the United
States and the work the Company is undertaking to address the U.S. opioid epidemic.” (Report, p. 2)
The Report further states that: “The Company dispenses controlled substances, including prescription
opioid, to patients in the United States through its retail pharmacies, specialty pharmacies and mail
services." Id.

The Report continues:

As set forth in the Company's Corporate Governance Guidelines, the Board has
responsibility for overseeing risk management policies and processes designed to
promote ethical conduct and legal compliance and the Company's compliance with
applicable laws and regulations. As a whole and through its committees, the Board
exercises oversight over the elements and dimensions of major risks that we face,

including risks related to prescription opioids.

The Board also oversees the Company's business strategy. The Board's oversight of
management's execution of our business strategy is intended to help promote the creation
of long-term stockholder value in a sustainable manner, with a focus on assessing both

potential opportunities available to us and risks that we might encounter.
(Report, p. 2)

The Report makes it clear that WBA not only owns the Walgreens retail pharmacies but is
directly responsible for the opioid Policy at issue in Plaintiff's lawsuit. This is further confirmed by the

following additional statements in the Report:

6

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 
16
12
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 10 of 15

Efforts to Address the U.S. Opioid Epidemic

During fiscal year 2018, the Company — under the Board's oversight -- continued to expand
its ongoing multi-million-dollar effort to help combat overdose-related deaths. This
expansion is built on our influence as a leader in the retail pharmacy industry and presence

in communities across the United States. (Report, p. 5)

Risk Mitigation Efforts

In recent years, the Company has implemented a number of operational changes that it
believes have helped to reduce its risk with respect to its dispensing of prescription

opioids. (Report, p. 6)

Walgreens maintains a Good Faith Dispensing policy, which provides the foundation for
our pharmacists to understand their roles and responsibilities when dispensing
prescriptions for controlled substances. .. . Our pharmacists receive ongoing training and
communication regarding the proper dispensing of prescriptions for controlled substances
and steps to help ensure that such prescriptions are issued for a legitimate medica! purpose
by a licensed practitioner acting in the usual course of his/her professional practice. This
includes annual training on Walgreens’ Good Faith Dispensing Policy and the roles and
responsibilities of pharmacists when dispensing prescriptions for controlled substances.

(Report, p. 7)

7

Plaintiffs Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for

Lack of Personal Jurisdiction

 
id

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 11 of 15

Compliance Program Measures

The Company's Code of Conduct governs how the Company's employees must conduct
themselves, including specifically addressing their responsibilities to the Company, to their
colleagues, and to customers, suppliers, consumers and governments. The Code of
Conduct applies to every person conducting business on behalf of the Company and to all
of the Company's business locations and subsidiaries. Everyone is required understand the
Code of Conduct and abide by the Company's policies and procedures, as well as the laws
and regulations in every location where we do business. Any employee who violates the
Code of Conduct, Company policy or applicable laws is subject to disciplinary action, up
to and including termination. The Code of Conduct is publicly available at www.

Walgreensbootsalliance.com. (Report, p. 8)

Conclusion

As evidenced by this Report, the Board is committed to continuing its strong oversight of
the Company's management of risks related to the dispensing of prescription opioids in
the United States and the work the Company is undertaking to address the U.S. opioid
epidemic. We believe that we can drive business results while benefiting society, and we
will continue our focus on saving lives by prioritizing efforts to curb the misuse and abuse
of prescription drugs through our numerous initiatives and risk mitigation efforts. (Report,

p. 12, emphasis added)

This publicly available Report makes clear that WBA is responsible for the very prescription

opioid Policies and procedures at issue in this lawsuit. It also makes clear that WBA is responsible for

and directs the business activities of all Walgreens retail pharmacy locations in California. These

8

Plaintiff's Opposition te Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for

Lack of Personal Jurisdiction

 
10

11

12

13

14

15

16

17

18

193

29

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 12 of 15

admissions are more than sufficient to establish specific jurisdiction and satisfy Plaintiff's burden of
presenting prima facie evidence of personal jurisdiction over WBA. In addition, at least one other court,
the Boone County Circuit Court in Kentucky, exercised personal jurisdiction over WBA, finding it
"directly involved in the management and direction of Walgreens’ activities." (See Order in
Commonwealth of Kentucky v. Walgreens Boots Alliance, Inc., attached as Exhibit B to the Declaration
of Robert Redfearn (Doc. 55) and attached hereto for the Court’s convenience.)

In its reply memorandum in support of its motion to dismiss the FAC, all WBA could muster in
response to its Board Report is to weakly claim the Report establishes only that WBA “has a Board of
Directors that exercises appropriate oversight with respect to risks and challenges facing its various
holdings.” (Doc. 56, p. 6.) In fact, the Report does much more than that, The Report is very
specifically addressed to the Policy at issue in the SAC. Again, the purpose of the Report is to "discuss
the Board's oversight of the Company's management of risks related to the dispensing of prescription
opioid medication ("prescription opioids") in the United States and the work the Company is
undertaking to address the U.S. opioid epidemic.” (Report, p. 2) It notes that: “As a whole and through
its committees, the Board exercises oversight over the elements and dimensions of major risks that we
face, including risks related to prescription opioids,” Jd, It concludes that: “As evidenced by this
Report, the Board is committed to continuing its strong oversight of the Company's management of risks
related to the dispensing of prescription opioids in the United States.” (Report, p. 12.)

WBA cannot on the one hand make widely publicized statements about its strong and active
oversight and responsibility for the Policy which has and is causing harm to Plaintiff, but on the other
hand come before this Court and quietly claim that it really has no control over the setting,

implementing or modifying of the Policy at issue.

9

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 13 of 15

Plaintiff has established a prima facie showing of jurisdictional facts sufficient to withstand

WBA’s motion to dismiss and the motion should be denied.

IV.

IN THE ALTERNATIVE, PLAINTIFF REQUESTS
LEAVE TO CONDUCT JURISDICTIONAL DISCOVERY

“A court may permit discovery to aid in determining whether it has personal
jurisdiction.” EcoDise Tech. AG v. DVD Format/Logo Licensing Corp., 711 F, Supp. 2d 1074, 1093
(C.D. Cal. 2010) (citing Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n.24 (9th
Cir, 1977)), Jurisdictional discovery “may be appropriately granted where pertinent facts bearing on
the question of jurisdiction are controverted or where a more satisfactory showing of the facts is
necessary.” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008), cert. denied, 555 U.S. 1171
(2009). Jurisdictional discovery should be granted where “discovery on the issue might well
demonstrate facts sufficient to constitute a basis for jurisdiction.” Harris Rutsky & Co, Ins, Servs, v.
Bell & Clements Lid., 328 F.3d 1122, 1135 (9th Cir. 2003)

While Plaintiff certainly believes she has satisfied her burden of establishing a prima facie
showing of jurisdiction, if the Court believes there remains some uncertainty about its exercise of
personal jurisdiction over WBA, Plaintiff requests leave to conduct jurisdictional discovery as she has
presented sufficient evidence to show that “discovery on the issue might well demonstrate facts

sufficient to constitute a basis for jurisdiction.”

10

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personal Jurisdiction

 
10

11

12

13

14

is

16

1?

18

19

20

21

22

23

24

25

26

2?

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 14 of 15

V.

CONCLUSION

For the reasons given herein, WBA’s Motion to Dismiss should be denied. In the alternative,

Plaintiff requests leave to conduct jurisdictional discovery and also prays for all other relief to which she

is justly entitled.

Date: May 21, 2021

Respectfully Submitted,

/sf Thomas D, Hakiar
Thomas D, Haklar, CA Bar No. 169039
Peggy J. Reali (Of Counsel) SBN 153102

LAW OFFICE OF THOMAS D. HAKLAR
320 Encinitas Blvd., Suite A

Encinitas, CA 92024

Tel.: (858) 481-5454

Fax: (858) 720-9797

thaklar@haklarlaw.com

Scott D. Hirsch (pre hac vice)
SCOTT HIRSCH LAW GROUP
301 W Palmetto Park Road #207A
Boca Raton, FL 33433

Telephone: (561) 569-7062
(scott@scotthirschlawgroup.com)

Joseph A. Bruno (pro hac vice)
BRUNO & BRUNO

855 Baronne Street

New Orleans, Louisiana 70113
Telephone: (504) 525-1335
(jbruno@brunobrunolaw.com)

Robert Redfearn (pro hac vice)
Robert L. Redfearn, Jr. (pro hac vice)
30th Floor, Energy Centre

1100 Poydras Street

New Orleans, Louisiana 70163-3000
Telephone: (504) 569-2030

(Robertr(@SPSR-law.com)

11

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for

Lack of Personal Jurisdiction

 
10

11

12

13

14

15

16

17

138

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80 Filed 05/21/21 Page 15 of 15

(Robertjr@SPSR-law.com)

Mark Kepple (pro hae vice)
1219 Chapline Street
Wheeling, W. Va. 26003
Telephone: (304) 233-3100
Faesimile: (304) 343-3133

(mkepple@baileywyant.com)

Theodore Huge (pre hae vice)
HARRIS & HUGE, LLC

180 Spring Street

Charleston, SC 29403
Telephone: (843) 805-8031
Facsimile: (843) 636-3375

(ted@harrisandhuge.com)

Attomeys for Plaintiff Susan Smith and all those
similarly situated.

12

Plaintiff's Opposition to Defendant Walgreens Boots Alliance Motion To Dismiss Plaintiffs Second Amended Complaint for
Lack of Personai Jurisdiction

 
